Citation Nr: 0426754	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable initial rating for hearing 
loss in the left ear.  

2.  Entitlement to a compensable initial rating for a low 
back disability.   

3.  Entitlement to an initial rating in excess of 10 percent 
for post-surgical neck and facial scarring, status post left 
parotidectomy.  

4.  Entitlement to an initial rating in excess of 10 percent 
for chronic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from February 1994 to July 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The veteran expressed disagreement with the 
initial ratings which were assigned for the disabilities at 
issue in the RO's July 2000 rating decision, and therefore 
the Board will review the ratings from their inception.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Additional development is necessary with regard to the claims 
for increased initial ratings for a low back disability, 
post-surgical neck and facial scarring, and chronic 
headaches, and those issues are addressed in the Remand 
portion of this decision.


FINDING OF FACT

Current test results show that hearing acuity in the service-
connected left ear is at Level I as provided in the Rating 
Schedule. 


CONCLUSION OF LAW

The criteria for a compensable initial rating for hearing 
loss in the left ear are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.85-4.87, 
Diagnostic Code (DC) 6100 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an October 2001 letter, the RO advised the veteran of the 
provisions of the VCAA.  In addition, the veteran was 
advised, by virtue of a detailed April 2002 statement of the 
case (SOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim of an increased initial rating for 
hearing loss in the left ear.  The Board therefore believes 
that appropriate notice has been given with respect to the 
issue adjudicated below.  The Board notes, in addition, that 
lay and medical evidence was developed with respect to the 
veteran's claim, to include a VA audiometric examination as 
described below, and that the SOC issued by the RO clarified 
what evidence would be required to establish an increased 
initial rating for hearing loss in the left ear.   

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the claim adjudicated below has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the claim for an 
increased initial rating for hearing loss in the left ear.  
In this regard, while the veteran's representative argued 
that additional examinations with respect to the other issues 
on appeal need to be scheduled, he did not specifically 
contend that another VA audiometric examination was necessary 
in this case.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
an increased initial rating for hearing loss in the left ear 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this issue for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Factual Background

Service connection for hearing loss in the left ear was 
granted by the July 2000 rating decision.  Evidence cited 
therein as a basis for this decision consisted of in-service 
audiometric findings of "borderline" hearing loss.  In this 
regard, on audiological evaluation in February 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
0
LEFT
30
25
25
30
35

Results from an audiological examination in July 1999 
included speech recognition ability of 100 percent in the 
left ear, with "mild mixed" hearing loss in that ear.  

After service, pure tone results were deemed invalid upon VA 
audiometric testing in August 1999.  The speech recognition 
in the left ear at that time was 100 percent.  On the 
authorized VA audiological evaluation in October 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
20
15
20
25
30

The average pure tone threshold deficit was 14 the right ear 
and 23 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.  


III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998). 

The VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(hereinafter Rating Schedule) provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
State-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  The 
horizontal row represents the ear having the poorer hearing, 
and the vertical column represents the ear having the better 
hearing.  Id.

Notwithstanding the above, regulations codified at 
38 C.F.R. § 4.86 provide for two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under section 4.85, due 
to the fact that the speech discrimination test may not 
reflect the severity of impairment of communicative 
functioning which these veterans experience.  Under 38 C.F.R. 
§ 4.86(a), when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  
38 C.F.R. § 4.86(b). 

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of Level I.  
38 C.F.R. § 4.85(f) (2003).

Applying the pertinent criteria above to the instant case, 
the most relevant evidence to consider is contained in the 
reports from the most recent VA audiological evaluation, 
conducted in October 2000.  See Francisco v. Brown, 7 Vet. 
App. at 55 (1994); Lendenmann, 3 Vet. App. at 345, 349.  The 
pertinent findings applicable to the instant case from this 
examination were an average pure tone threshold deficit of 23 
in the left ear and speech recognition ability of 92 percent 
in that ear.  These findings represent hearing acuity of 
Level I in the left ear.  It is noted that these findings do 
not represent exceptional hearing loss as described by 
38 C.F.R. § 4.86, and, when correlated with the presumed 
Level I hearing in the non-service-connected right ear, 
represent noncompensable hearing loss under Table VII.  
Therefore, the proper rating for the service connected left 
hearing loss has been assigned, and there is no basis for a 
higher schedular rating for this condition.  

In short, and as indicated above, ratings for hearing loss 
are determined by a mechanical application of the Rating 
Schedule to the audiometric findings.  Lendenmann, supra, 3 
Vet. App. at 345.  Application of the Ratings Schedule 
provisions to the above audiometric findings does not warrant 
the assignment of a compensable rating.  The Board has also 
reviewed the claim for a compensable rating in view of the 
guidance in Fenderson, supra.  The RO has noted consideration 
of all pertinent evidence, and has assigned the 
noncompensable rating since the effective date of the grant 
of service connection.  The Board, on appellate review, 
concurs with that rating.  The logic set forth above, in 
determining that a compensable rating is not warranted, is 
the same as used to determine that higher "staged" ratings 
are not warranted for an earlier time.  Thus, a compensable 
rating is not warranted for any portion of the time period in 
question.

Also considered by the Board are the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that, when the disability picture 
is so exceptional or unusual that the normal provisions of 
the Rating Schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected hearing loss has been alleged or demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.
 
The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  However, as sympathetic as it 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support its findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that his service-connected disability is more 
severe than is contemplated by the noncompensable rating 
currently assigned, his lay assertions as to the severity of 
his disability must be considered less probative than the 
findings of skilled professionals.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As discussed above, 
the recent VA audiometric findings are controlling in this 
case, and these findings are consistent with a noncompensable 
rating.  See Lendenmann, 3 Vet. App. at 345.  In short, 
therefore, as the probative weight of the negative evidence 
exceeds that of the positive, entitlement to a compensable 
rating for left ear hearing loss must be denied.  See 
Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to a compensable initial rating for hearing loss 
in the left ear is denied.   


REMAND

In his August 2004 presentation to the Board, the veteran's 
representative contended that the clinical findings from the 
most recent VA examinations of the veteran in October 2000 
were not sufficiently contemporaneous to provide for a 
meaningful assessment of the current severity of the service-
connected back disability; post-surgical neck and facial 
scarring, status post left parotidectomy; and chronic 
headaches.  He therefore requested that the case be remanded 
to the RO to schedule the veteran for VA examinations to 
determine the current severity of these service-connected 
disabilities.  In light of this contention, and based upon a 
review of the evidence of record, the Board concludes that 
the requested VA examinations are necessary in this case in 
order to comply with the duty-to-assist provisions of the 
VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran's representative has also expressed disagreement 
with the decision of the RO to assign a separate 10 percent 
rating under DC 7804 for "tender" residual scarring from 
the left parotidectomy.  (See April 2002 rating decision, as 
explained in the April 2002 SOC, at p. 10).  Instead of 
assigning two diagnostic codes for the service-connected 
scarring, the veteran's representative contends that one 
rating for this disability should be assigned under DC 7800, 
and that a higher rating should be assigned under this 
diagnostic code due to "disfigurement and discoloration."  
The the RO will be requested to address that contention 
below. 

In addition, the veteran's representative also contends than 
the veteran's headaches should be rated on the basis of 
prostrating episodes, and that rating this disability under 
DC 8045 (Brain disease due to trauma) is not appropriate.  In 
this regard, the April 2002 SOC (at pp. 7-8) includes 
citation to DC 8045.  The list of service connected 
disabilities on the April 2002 rating decision, perhaps due 
to a typographical error, does not include headaches, and 
headaches are rated under DC 8100 (Migraine) on the July 2000 
rating decision.  Accordingly, the RO will be directed to 
address the veteran's representative's contention inj this 
regard and clarify this matter below. 

Finally, this remand will also afford the RO the opportunity 
to avoid any potential prejudice to the veteran that would 
result from initial Board application of regulatory changes 
affecting the rating of spine and skin disabilities, issued 
during the pendency of the veteran's appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Effective August 30, 
2002, the rating criteria applicable to evaluating skin 
conditions under 38 C.F.R. § 4.118, were amended.  See 67 
Fed. Reg. 49,590-599 (July 31, 2002)).  In 2002, the 
evaluation criteria for Diagnostic Code (DC) 5293, for 
intervertebral disc syndrome, were amended.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) (now codified at 38 C.F.R. 
§ 4.71a, DC 5293) (2003)).  That amendment was effective on 
September 23, 2002.  In 2003, further amendments were made 
for evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  An omission was 
then corrected by reinserting two missing notes.  See 69 Fed. 
Reg. 32,449 (June 10, 2004).  The amendment and correction 
were made effective from September 26, 2003.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will provide notification 
when further action is required on the part of the veteran. 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal authority with 
respect to the issues that have been 
remanded. 

2.  The RO should make arrangements for 
the veteran to undergo VA orthopedic and 
neurological examinations to determine 
the current nature and extent of 
disability from his service-connected 
back disorder.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner(s) for review in conjunction 
with the examination(s). The following 
should be included in these reports: 

a.  The range of lumbar spine motion, 
with notations as to the degree of 
motion at which the veteran experiences 
pain, if any.  The physician(s) should 
identify and completely describe any 
other current symptomatology, including 
any functional loss of the lumbosacral 
spine due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The physicians(s) 
should attempt to ascertain whether the 
veteran experiences flare-ups.  If so, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups should be 
described.  

b.  The physician(s) should indicate 
the presence of intervertebral disc 
syndrome (IDS) in the lumbar spine, and 
report the number of incapacitating 
episodes of any such IDS identified, 
and their duration in the past 12 
months.  (An incapacitating episode is 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a 
physician).

c.  Any tests or studies deemed 
appropriate to determine the presence 
of any neuropathy associated with the 
service-connected spine disability 
should be accomplished.  The 
examiner(s) must comment on the degree 
of attacks (moderate or severe) of 
lumbar intervertebral disc syndrome, 
whether they are recurrent, and whether 
there is intermittent relief from these 
attacks.  If the veteran does not have 
such attacks, that finding should be 
stated in the reports.  If applicable, 
note any persistent symptoms compatible 
with sciatic neuropathy to include 
characteristic pain and demonstrable 
muscle spasm, absent knee jerk, or 
other neurological findings appropriate 
to site of the diseased disc.  If there 
is evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment in 
the lumbar spine should be separately 
characterized in terms of either mild, 
moderate, severe, or pronounced.  

3.  The RO should also arrange for the 
veteran to be provided a dermatology 
examination to assess the nature and 
extent of the veteran's service-connected 
scarring.  The claims file must be made 
available to and reviewed by the 
physician prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination reports.  The reports 
from this examination should include the 
following: 

a.  The dermatologist should state 
whether there is any associated 
underlying soft tissue damage, and 
should indicate the area of each scar 
in square inches.  The examiner should 
also comment on whether the scars are 
tender, adherent, elevated or depressed 
on palpation, or whether they cause 
limited motion.  In evaluating the 
veteran's facial scar, the examiner 
should determine whether the scar is 
discolored or otherwise disfiguring, 
and provide color photographs, if 
deemed appropriate.  

b.  The examiner should state whether 
there is any scarring of the head, 
face, or neck involves visible or 
palpable tissue loss and either gross 
distortion or asymmetry of the nose, 
chin, forehead, eyes, or ears.  The 
examiner should also state whether 
there is any such scarring that is 
elevated or depressed on palpation; 
adherent to underlying tissue; 
hypopigmented or hyperpigmented in an 
area exceeding six square inches (39 
sq. cm.); irregular, atrophic, shiny, 
scaly or otherwise abnormal skin in an 
area exceeding six square inches (39 
sq. cm.); missing underlying soft 
tissue in an area exceeding six square 
inches (39 sq. cm.); or indurated and 
inflexible skin in an area exceeding 
six square inches (39 sq. cm.).  

4.  The RO should also arrange for the 
veteran to be provided an appropriate 
examination to determine the severity of 
his headaches.  The claims file must be 
made available to and reviewed by the 
physician in conjunction with the 
examination.  The frequency of 
prostrating attacks, if any, over the 
most recent several months should be 
noted.  

5.  Following the completion of the 
above, the RO should readjudicate the 
veteran's claims for increased initial 
ratings for the service-connected skin 
and back disorders and headaches.  With 
respect to the claims for increased 
ratings for the back and skin 
disabilities, both the "old" and 
revised criteria should be considered 
with application of all other appropriate 
laws and regulations and consideration of 
any additional information obtained.  The 
RO should also consider, as discussed 
above, the appropriateness of considering 
DC 8045 in rating the service-connected 
headaches, and of assigning a single 
rating for the service-connected scarring 
under DC 7800 rather than two separate 
rating for this disability.  

6.  If the decision with respect to any 
of the claims that are being remanded 
remain(s) adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including any additional evidence 
obtained as a result of the development 
requested above, the revised criteria for 
rating skin and spine disabilities, and 
the VCAA.  The SSOC should also, to the 
extent the RO decides to assign separate 
ratings under DC 7000 and 7804 or 
consider the provisions of DC 8045, 
include an explanation of the rationale 
for any such decisions.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



